Exhibit 10.3

 

LOGO [g681399g73y52.jpg]

 

GLOBAL

CUSTODIAL SERVICES AGREEMENT

SOLAR CAPITAL LTD

SOLAR SENIOR CAPITAL LTD

 



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

TABLE OF CONTENTS

 

  1.    DEFINITIONS AND INTERPRETATION      3      2.    ESTABLISHMENT OF
ACCOUNTS      4      3.    SECURITIES ACCOUNT PROCEDURES      5      4.    CASH
ACCOUNT PROCEDURES      5      5.    INSTRUCTIONS      6      6.    PERFORMANCE
BY THE CUSTODIAN      7      7.    TAX STATUS/WITHHOLDING TAXES      8      8.
   USE OF THIRD PARTIES      8      9.    REPRESENTATIONS      9    10.    SCOPE
OF RESPONSIBILITY      9    11.    SUBROGATION      11    12.    INDEMNITY     
11    13.    LIEN AND SET OFF      11    14.    FEES AND EXPENSES      11    15.
   CITIGROUP ORGANISATION INVOLVEMENT      11    16.    RECORDS AND ACCESS     
12    17.    INFORMATION      12    18.    ADVERTISING      12    19.   
TERMINATION.      12    20.    GOVERNING LAW AND JURISDICTION      13    21.   
MISCELLANEOUS      13       SIGNATURES      15   

Schedules:

 

•  

Fee Schedule

 

2



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

THIS GLOBAL CUSTODIAL SERVICES AGREEMENT is made on March            , 2013, by
and between, severally and not jointly, SOLAR CAPITAL LTD and SOLAR SENIOR
CAPITAL LTD, (each the “Client “) and Citibank, N.A. acting through its offices
located in New York (the “Custodian”). It is understood and agreed that this
document shall constitute a separate agreement between Custodian and each party
listed above, as if each party listed had executed a separate document naming
only itself as Client, and that no party listed above shall have any liability
under this document for the obligations of any other party so listed, and the
term “this Agreement” shall be construed accordingly. For the avoidance of
doubt, there shall be no cross-liability or cross-collateralization between the
Clients listed above. In the event the Global Custodial Services Agreement is
terminated between any of the Clients listed above and the Custodian, the
equivalent agreement between the Custodian and any remaining Client shall
continue in full force and effect unless and until either party hereto
terminates such agreement in accordance with the terms therein.

WHEREAS, the Client is a closed-end management investment company, which has
elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”);

WHEREAS, the Client desires to retain the Custodian to act as custodian for the
Client and each Fund hereafter identified;

WHEREAS, the Client desires that the Client’s Securities (as defined below) and
cash be held and administered by the Custodian pursuant to this Agreement in
compliance with Section 17(f) of the 1940 Act; and

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

1. DEFINITIONS AND INTERPRETATION

 

  (A)

Definitions.

“Authorized Person” means the Client or any person (including any individual or
entity) authorized by the Client to act on its behalf in the performance of any
act, discretion or duty under this Agreement (including, for the avoidance of
doubt, any officer or employee of such person) in a notice reasonably acceptable
to the Custodian. The initial Authorized Persons are set forth on Schedule B
attached hereto and made a part hereof (as such Schedule B may be modified from
time to time by written notice from the Client to the Custodian); and the Client
hereby represents and warrants that the true and accurate specimen signatures of
such initial Authorized Persons are set forth on Schedule B.

“Cash” means all cash or cash equivalents in any currency received and held on
the terms of this Agreement.

“Cash Account” means the segregated account established at the Custodian to
which the Custodian shall deposit and hold any cash received by it.

“Citigroup Organisation” means Citigroup, Inc. and any company or other entity
of which Citigroup, Inc. is directly or indirectly a shareholder or owner. For
purposes of this Agreement, each branch of Citibank, N.A. shall be a separate
member of the Citigroup Organisation.

“Clearance System” means any clearing agency, settlement system or securities
depository (including any entity that acts as a system for the central handling
of Securities, such as the Depository Trust Company and any other clearing
agency registered with the Securities and Exchange Commission under Section 17A
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), which acts
as a system for the central handling of securities where all securities of any
particular class or series of an issuer deposited within the system are treated
as fungible and may be transferred or pledged by bookkeeping entry without
physical

 

3



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

delivery of the securities,in the country where it is incorporated or organised
or that acts as a transnational system for the central handling of Securities)
used in connection with transactions relating to Securities and any nominee of
the foregoing.

“Fee Schedule” means the schedule referred to in Section 14, as annexed hereto.

“Funds” means each fund listed in Appendixes for the Clients, annexed hereto as
amended from time to time by mutual agreement of the parties.

“Instructions” means instructions, including by facsimile (including trade
confirmations) received by the Custodian in form acceptable to it, from the
Client, or any person duly authorized by the Client, by any of the following
means:

(a) in writing signed by two (2) Authorized Persons (and delivered by hand, by
mail, by overnight courier, by electronic mail or by telecopier);

(b) in tested communication;

(c) in a communication utilizing access codes effected between electro
mechanical or electronic devices; or

(d) such other means as may be agreed upon from time to time by the Custodian
and the party giving such instructions,.

“Securities” means any financial asset (other than Cash) from time to time held
for the Client on the terms of this Agreement.

“Taxes” means all taxes, levies, imposts, charges, assessments, deductions,
withholdings and related liabilities, including additions to tax, penalties and
interest imposed on or in respect of (i) Securities or Cash, (ii) the
transactions effected under this Agreement or (iii) the Client; provided that
“Taxes” does not include income or franchise taxes imposed on or measured by the
net income of the Custodian or its agents.

 

  (B)

Interpretation.

References in this Agreement to schedules shall be deemed to be references to
schedules, the terms of which shall be incorporated into and form part of this
Agreement.

2. ESTABLISHMENT OF ACCOUNTS

(A) Accounts. The Client authorises the Custodian to establish on its books,
pursuant to the terms of this Agreement, (i) Securities account or accounts (
“Securities Account”) and (ii) a “Cash Account” or accounts. The Securities
Account will be a Securities Account for the receipt, safekeeping and
maintenance of Securities, and the Cash Account will be a current account for
Cash.

(B) Acceptance of Securities and Cash. The Custodian will determine in its
reasonable discretion whether to accept (i) for custody in the Securities
Account, Securities of any kind and (ii) for deposit in the Cash Account, Cash
in any currency.

 

  (C)

Designation of Accounts.

(i) The Securities Account will be in the name of the Client or such other name
as the Client may reasonably designate and will indicate that Securities do not
belong to the Custodian and are segregated from the Custodian’s assets.

(ii) The Cash Account will be in the name of the Client or such other name as
the Client may reasonably designate and will be held by the Custodian as banker.
The Cash Account will be held by the Custodian and subject to the due care of a
professional custodian for hire.

 

4



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

  (D)

Segregation.

(i) The Custodian will hold Securities with a subcustodian only in an account
which holds exclusively assets held by the Custodian for its customers. The
Custodian will direct each subcustodian to identify on its books that Securities
are held for the account of the Custodian as custodian for its customers. The
Custodian will direct each subcustodian, to hold Securities in a Clearance
System only in an account of the subcustodian which holds exclusively assets
held by the subcustodian for its customers.

(ii) Any Securities deposited by the Custodian with a subcustodian will be
subject only to the instructions of the Custodian, and any Securities held in a
Clearance System for the account of a subcustodian will be subject only to the
instructions of the subcustodian.

(iii) The Custodian shall require the subcustodian to agree that Securities will
not be subject to any right, charge, security interest, lien or claim of any
kind in favour of the subcustodian.

3. SECURITIES ACCOUNT PROCEDURES

(A) Credits to the Securities Account. The Custodian is not obligated to credit
Securities to the Securities Account before receipt of such Securities by final
settlement.

(B) Debits to the Securities Account. If the Custodian has received Instructions
that would result in the delivery of Securities exceeding credits to the
Securities Account for that Security, the Custodian may reject the Instructions
or may decide which deliveries it will make (in whole or in part and in the
order it selects).

(C) Denomination of Securities. The Client shall bear the risk and expense
associated with investing in Securities denominated in any currency.

(D) Receipt of Securities. The Custodian shall hold in a separate account, and
physically segregated at all times from those of any other persons, firms or
corporations, pursuant to the provisions hereof, all securities received by it
for or for the account of the Client. All such securities are to be held or
disposed of by Custodian for, and subject at all times to the instructions of,
the Client pursuant to the terms of this Agreement. The Custodian shall have no
power or authority to assign, hypothecate, pledge or otherwise dispose of any
such securities and investments, except pursuant to the directive of the Client
and only for the account of the Client.

(E) Registration of Securities. Certificated securities held by the Custodian,
its agents or its sub-custodian (other than bearer securities, securities held
in a Clearance System or Securities that are participations) shall be registered
in the name of the Client or its nominee; or, at the option of the Custodian (if
the Custodian determines it cannot hold such security in the name of the
Client), in the name of the Custodian or in the name of any nominee of the
Custodian, or in the name of its agents or its sub-custodian or their nominees;
or, if directed by the Client by Proper Instruction, may be maintained in street
name. The Custodian, its agents and its sub-custodian shall not be obligated to
accept Securities on behalf of the Client under the terms of this Agreement
unless such Securities are in street name or other good deliverable form.

4. CASH ACCOUNT PROCEDURES

(A) Credits and Debits to the Cash Account. The Custodian is not obliged to make
a credit or debit to the Cash Account before receipt by the Custodian of a
corresponding and final payment in cleared funds. If the Custodian makes a
credit or debit before such receipt, the Custodian may at any time reverse all
or part of the credit or debit (including any interest thereon), make an
appropriate entry to the Cash Account, and if it reasonably so decides, require
repayment of any amount corresponding to any debit.

(B) Debit Balances in the Cash Account. The Custodian is not obliged to make any
debit to the Cash Account which might result in or increase a debit balance. The
Custodian may make any debit to the Cash

 

5



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

Account even if this results in (or increases) a debit balance. If the total
amount of debits to the Cash Account at any time would otherwise result in a
debit balance or exceed the immediately available funds credited to the Cash
Account, the Custodian may decide which debits it will make (in whole or in part
and in the order it selects).

(C) Payments. The Custodian may at any time cancel any extension of credit. The
Client will transfer to the Custodian on closure of the Cash Account and
otherwise on demand from the Custodian sufficient immediately available funds to
cover any debit balance on the Cash Account or any other extension of credit and
any interest, fees and other amounts owed.

(D) Foreign Currency Risks. The Client shall bear the risk and expense
associated with Cash denominated in any currency.

(E) Cash Held as Banker. Cash credited to the Cash Account is held in a demand
deposit account or equivalent under applicable law. In holding cash the
Custodian is not acting as trustee or holding cash in trust or in connection
with any cash transfer or transaction, including foreign exchange effected
pursuant to this Agreement.

5. INSTRUCTIONS

The Custodian is entitled to rely and act upon Instructions of any Authorized
Person until the Custodian has received notice of any change from the Client and
has had a reasonable time to note and implement such change. The Custodian is
authorized to rely upon any Instructions received by any means, provided that
the Custodian and the Client have agreed upon the means of transmission and the
method of identification for the Instructions. In particular:

(i) The Client and the Custodian will comply with security procedures designed
to verify the origination of Instructions.

(ii) The Custodian is not responsible for errors or omissions made by the Client
or resulting from fraud or the duplication of any Instruction by the Client, and
the Custodian may act on any Instruction by reference to an account number only,
even if any account name is provided.

(iii) The Custodian may act on an Instruction if it reasonably believes it
contains sufficient information.

(iv) The Custodian may decide not to act on an Instruction where it reasonably
doubts its contents, authorisation, origination or compliance with any security
procedures and will promptly notify the Client of its decision.

(v) If the Custodian acts on any Instruction sent manually (including facsimile
or telephone), then, if the Custodian complies with the security procedures, the
Client will be responsible for any loss the Custodian may incur in connection
with that Instruction. The Client expressly acknowledges that the Client is
aware that the use of manual forms of communication to convey Instructions
increases the risk of error, security and privacy issues and fraudulent
activities.

(vi) Instructions are to be given in the English language.

(vii) The Custodian is obligated to act on Instructions only within applicable
cut-off times on banking days when the Custodian and the applicable financial
markets are open for business.

(viii) In some securities markets, securities deliveries and payments therefore
may not be or are not customarily made simultaneously. Accordingly,
notwithstanding the Client’s Instruction to deliver Securities against payment
or to pay for Securities against delivery, the Custodian may make or accept
payment for or delivery of Securities at such time and in such form and manner
as is in accordance with relevant local law and practice or with the customs
prevailing in the relevant market.

 

6



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

6. PERFORMANCE BY THE CUSTODIAN

(A) Custodial Duties Requiring Instructions. The Custodian shall carry out the
following actions only upon receipt of and in accordance with specific
Instructions:

(i) make payment for and/or receive any Securities or deliver or dispose of any
Securities except as otherwise specifically provided for in this Agreement;

(ii) deal with rights, conversions, options, warrants and other similar
interests or any other discretionary right in connection with Securities; and

(iii) carry out any action affecting Securities or the Securities Account or
Cash or the Cash Account other than those specified in Section 6(B) below, but
in each instance subject to the agreement of the Custodian.

(B) Non-Discretionary Custodial Duties. Absent a contrary Instruction, the
Custodian shall carry out the following without further Instructions:

(i) in the Client’s name or on its behalf, sign any affidavits, certificates of
ownership and other certificates and documents relating to Securities which may
be required (i) to obtain any Securities or Cash or (ii) by any tax or
regulatory authority;

(ii) collect, receive, and/or credit the Securities Account or Cash Account, as
appropriate, with all income, payments and distributions in respect of
Securities and any capital arising out of or in connection with Securities
(including all Securities received by the Custodian as a result of a stock
dividend, bonus issue, share sub-division or reorganisation, capitalisation of
reserves or otherwise) and take any action necessary and proper in connection
therewith;

(iii) exchange interim or temporary receipts for definitive certificates, and
old or overstamped certificates for new certificates;

(iv) notify the Client of notices, circulars, reports and announcements which
the Custodian has received, in the course of acting in the capacity of
custodian, concerning Securities held on the Client’s behalf that require
discretionary action. Neither the Custodian nor any nominee of the Custodian
shall vote any of the securities held hereunder. Any shareholder voting services
are separate and not part of this agreement.

(v) make any payment by debiting the Cash Account or any other designated
account of the Client with the Custodian as required to effect any Instruction;
and

(vi) attend to all non-discretionary matters in connection with anything
provided in this Section 6(B) or any Instruction

 

  (C)

Reporting.

(i) The Custodian shall render to the Client a monthly report of (i) all
deposits to and withdrawals from the Cash Account during the month, and the
outstanding balance (as of the last day of the preceding monthly report and as
of the last day of the subject month) and (ii) an itemized statement of the
Securities held pursuant to this Agreement as of the end of each month, all
transactions in the Securities during the month, as well as a list of all
Securities transactions that remain unsettled at that time, and (iii) such other
matters as the parties may agree from time to time.

(ii) For each Business Day, the Custodian shall render to the Client a daily
report of (i) all deposits to and withdrawals from the Cash Account for such
Business Day and the outstanding balance as of the end of such Business Day, and
(ii) a report of settled trades of Securities for such Business Day.

 

7



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

(iii) The Custodian shall provide the Client, promptly upon request, with such
reports as are reasonably available to it and as the Client may reasonably
request from time to time, concerning (i) the internal accounting controls,
including procedures for safeguarding securities, which are employed by the
Custodian or any sub-custodian appointed.

7. TAX STATUS/WITHHOLDING TAXES

(A) Information. The Client will provide the Custodian, from time to time and in
a timely manner, with information and proof (copies or originals) as the
Custodian reasonably requests, as to the Client’s and/or the underlying
beneficial owner’s tax status or residence. Information and proof may include,
as appropriate, executing certificates, making representations and warranties,
or providing other information or documents in respect of Securities, as the
Custodian deems necessary or proper to fulfill obligations under applicable law.

(B) Payment. If any Taxes become payable with respect to any payment to be made
to the Client, such Taxes will be payable by the Client and the Custodian may
withhold the Taxes from such payment. The Custodian may withhold any Cash held
or received with respect to the Cash Account and apply such Cash in satisfaction
of such Taxes. If any Taxes become payable with respect to any prior payment
made to the Client by the Custodian, the Custodian may withhold any Cash in
satisfaction of such prior Taxes. The Client shall remain liable for any
deficiency.

(C) Tax Relief. In the event the Client requests that the Custodian provide tax
relief services and the Custodian agrees to provide such services, the Custodian
shall apply for appropriate tax relief (either by way of reduced tax rates at
the time of an income payment or retrospective tax reclaims in certain markets
as agreed from time to time); provided the Client provides to the Custodian such
documentation and information as to it or its underlying beneficial owner
clients as is necessary to secure such tax relief. However, in no event shall
the Custodian be responsible, or liable, for any Taxes resulting from the
inability to secure tax relief, or for the failure of any Client or beneficial
owner to obtain the benefit of credits, on the basis of foreign taxes withheld,
against any income tax liability.

8. USE OF THIRD PARTIES

(A) General Authority.

(i) The Custodian is hereby authorized to appoint subcustodians and
administrative support providers as its delegates and to use or participate in
market infrastructures and Clearance Systems to perform any of the duties of the
Custodian under this Agreement.

(ii) Subcustodians are those persons utilised by the Custodian for the
safe-keeping, clearance and settlement of Securities.

(iii) Administrative support providers are those persons utilised by the
Custodian to perform ancillary services of a purely administrative nature such
as couriers, messengers or other commercial transport systems.

(iv) Market infrastructures are public utilities, external telecommunications
facilities and other common carriers of electronic and other messages, and
external postal services. Market infrastructures are not delegates of the
Custodian.

(v) Securities deposited with Clearance Systems hereunder will be subject to the
laws, rules, statements of principle and practices of such Clearance Systems
Clearance Systems are not delegates of the Custodian.

 

  (B)

Responsibility.

(i) The Custodian shall act in good faith and use reasonable care in the
selection and continued appointment of subcustodians and administrative support
providers, but shall otherwise have no responsibility for performance by such
persons of any of the duties delegated to them under this Agreement.

 

8



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

(ii) The Custodian may deposit or procure the deposit of Securities with any
Clearance System as required by law, regulation or best market practice. The
Custodian has no responsibility for selection or appointment of, or for
performance by, any Clearance System or market infrastructure.

(iii) Notwithstanding the foregoing and pursuant to Section 10, the Custodian
shall be responsible for the negligence, wilful misconduct or fraud of any
subcustodian or administrative support provider.

(C) Shareholders Voting. The Custodian’s only obligation in regard to any matter
where the Client may exercise shareholder voting rights will be to provide
shareholder voting services as specified in a separate proxy services letter
between the Custodian and the Client. For the avoidance of doubt, neither the
Custodian nor any nominee of the Custodian shall vote any of the securities held
hereunder and any shareholder voting services are separate and not part of this
agreement.

9. REPRESENTATIONS

(A) General. The Client and the Custodian each represents at the date this
Agreement is entered into and any custodial service is used or provided that:

(i) It is duly organised and in good standing in every jurisdiction where it is
required so to be;

(ii) It has the power and authority to sign and to perform its obligations under
this Agreement;

(iii) This Agreement is duly authorized and signed and is its legal, valid and
binding obligation;

(iv) Any consent, authorisation or instruction required in connection with its
execution and performance of this Agreement has been provided by any relevant
third party;

(v) Any act required by any relevant governmental or other authority to be done
in connection with its execution and performance of this Agreement has been or
will be done (and will be renewed if necessary); and

(vi) Its performance of this Agreement will not violate or breach any applicable
law, regulation, contract or other requirement.

(B) Client. The Client also represents at the date this Agreement is entered
into and any custodial service is used or provided that:

(i) It has authority to deposit the Securities received in the Securities
Account and the Cash in the Cash Account and there is no claim or encumbrance
that adversely affects any delivery of Securities or payment of Cash made in
accordance with this Agreement;

(ii) Where it acts as an agent on behalf of any of its own customers, whether or
not expressly identified to the Custodian from time to time, any such customers
shall not be customers or indirect customers of the Custodian; and

(iii) It has not relied on any oral or written representation made by the
Custodian or any person on its behalf.

10. SCOPE OF RESPONSIBILITY

(A) Standard of Care. The Custodian shall exercise the due care of a
professional custodian for hire.

(B) Limitations on Losses. The Custodian will not be responsible for any loss or
damage suffered by the Client unless the loss or damage results from the
Custodian’s negligence, wilful misconduct or fraud or the negligence, wilful
misconduct or fraud of its nominees or any branch or subsidiary or subcustodian
or administrative support provider; in the event of such negligence or wilful
misconduct the liability of the Custodian in connection with the loss or damage
will not exceed (i) the lesser of replacement of any

 

9



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

Securities or the market value of the Securities to which such loss or damage
relates at the time the Client reasonably should have been aware of such
negligence or wilful misconduct and (ii) replacement of Cash, plus
(iii) compensatory interest up to that time at the rate applicable to the base
currency of the Cash Account. Under no circumstances will the Custodian be
liable to the Client for consequential loss or damage, even if advised of the
possibility of such loss or damage.

(C) Limitations on the Custodian’s Responsibility.

(i) General. The Custodian is responsible for the performance of only those
duties as are expressly set forth herein, including the performance of any
Instruction given in accordance with this Agreement. The Custodian shall have no
implied duties or obligations.

(ii) Sole Obligations of the Custodian. The Client understands and agrees that
(i) the obligations and duties of the Custodian will be performed only by the
Custodian and are not obligations or duties of any other member of the Citigroup
Organisation (including any branch or office of the Custodian) and (ii) the
rights of the Client with respect to the Custodian extend only to such Custodian
and, except as provided by law, do not extend to any other member of the
Citigroup Organisation.

(iii) No Liability for Third Parties. Except as provided in Section 8 hereof,
the Custodian is not responsible for the acts, omissions, defaults or insolvency
of any third party including, but not limited to, any broker, counterparty or
issuer of Securities.

(iv) Performance Subject to Laws. The Client understands and agrees that the
Custodian’s performance of this Agreement is subject to the relevant local laws,
regulations, decrees, orders and government acts, and the rules, operating
procedures and practices of any relevant stock exchange, Clearance System or
market where or through which Instructions are to be carried out and to which
the Custodian is subject and as exist in the country in which any Securities or
Cash are held.

(v) Prevention of Performance. The Custodian will not be responsible for any
failure to perform any of its obligations (nor will it be responsible for any
unavailability of funds credited to the Cash Account) if such performance is
prevented, hindered or delayed by a Force Majeure Event, in such case its
obligations will be suspended for so long as the Force Majeure Event continues.
“Force Majeure Event” means any event due to any cause beyond the reasonable
control of the Custodian, such as restrictions on convertibility or
transferability, requisitions, involuntary transfers, unavailability of
communications system, sabotage, fire, flood, explosion, acts of God, civil
commotion, strikes or industrial action of any kind, riots, insurrection, war or
acts of government.

(vi) Client’s Reporting Obligations. The Client shall be solely responsible for
all filings, tax returns and reports on any transactions in respect of
Securities or Cash or relating to Securities or Cash as may be required by any
relevant authority, whether governmental or otherwise.

(vii) Validity of Securities. The Custodian shall exercise reasonable care in
receiving Securities but does not warrant or guarantee the form, authenticity,
value or validity of any Security received by the Custodian. If the Custodian
becomes aware of any defect in title or forgery of any Security, the Custodian
shall promptly notify the Client.

(viii) Capacity of Custodian. The Custodian is not acting under this Agreement
as an investment manager, nor as an investment, legal or tax adviser to the
Client, and the Custodian’s duty is solely to act as a Custodian in accordance
with the terms of this Agreement.

(ix) Forwarded Information. The Custodian is not responsible for the form,
accuracy or content of any notice, circular, report, announcement or other
material provided under Section 6(B)(iv) of this Agreement not prepared by the
Custodian including the accuracy or completeness of any translation provided by
the Custodian in regard to such forwarded communication.

 

10



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

11. SUBROGATION

To the extent permissible by law or regulation and upon the Client’s request,
the Client shall be subrogated to the rights of the Custodian with respect to
any claim for any loss, damage or claim suffered by the Client, in each case to
the extent that the Custodian fails to pursue any such claim or the Client is
not made whole in respect of such loss, damage or claim. Notwithstanding any
other provision hereof, in no event is the Custodian obliged to bring suit in
its own name or to allow suit to be brought in its name.

12. INDEMNITY

(A) Indemnity to the Custodian. The Client agrees to indemnify the Custodian and
hold the Custodian harmless from all losses, costs, damages and expenses
(including reasonable legal fees) and liabilities for any claims, demands or
actions (each referred to as a “Loss”), incurred by the Custodian in connection
with this Agreement, except any Loss resulting from the Custodian’s negligence,
wilful misconduct or fraud. Under no circumstances will the Client be liable to
the Custodian for consequential loss or damage, even if advised of the
possibility of such loss or damage.

(B) Client’s Direct Liability. The disclosure by the Client to the Custodian
that the Client has entered into this Agreement as the agent or representative
of another person shall not relieve the Client of any of its obligations under
this Agreement.

13. LIEN AND SET OFF

(A) Lien. In addition to any other remedies available to the Custodian under
applicable law, the Custodian shall have, and the Client hereby grants, a
continuing general lien in favor of the Custodian on all Securities held by the
Custodian or its agents on behalf of the Custodian to secure the payment of fees
and expenses, overdraft charges, indemnities and other similar obligations of
the Client arising under this Agreement in the ordinary course of business until
the satisfaction of such liabilities and obligations of the Client arising under
this Agreement. The Custodian hereby waives any security interest, lien or right
to make deductions of setoff under this agreement to the extent expressly waived
pursuant to any account control agreement or other agreement in effect between
the Custodian, the Client and any other party thereto.

(B) Set Off. To the extent permitted by applicable law and in addition to any
other remedies available to the Custodian under applicable law, the Custodian
may, with prior notice to the Client, set off any payment obligation owed to it
by the Client in connection with all liabilities arising under this Agreement
against any payment obligation owed by it to the Client under this Agreement
that has not been promptly paid upon request by the Custodian regardless of the
place of payment or currency of either obligation (and for such purpose may make
any currency conversion necessary).

14. FEES AND EXPENSES

The Client agrees to pay all fees, charges and obligations incurred from time to
time for any services pursuant to this Agreement as determined in accordance
with the terms of the Fee Schedule, which may be changed from time to time upon
written agreement by the Custodian and the Client together with any other
amounts payable to the Custodian under this Agreement. The Custodian may debit
the Cash Account to pay overdraft charges or interest on such with prior written
notice to the Client.

15. CITIGROUP ORGANISATION INVOLVEMENT

The Client agrees and understands that any member of the Citigroup Organisation
can engage as principal or otherwise in any transaction effected by the Client
or by any person for its account and benefit, or by or on behalf of any
counterparty or issuer. When instructed to effect any transactions (particularly

 

11



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

foreign exchange transactions), the Custodian is entitled to effect any
transaction by or with itself or any member of the Citigroup Organisation and to
pay or keep any fee, commissions or compensation as specified in the Client’s
Instruction or, if no specification is provided, any charges, fees, commissions
or similar payments generally in effect from time to time with regard to such or
similar transactions.

16. RECORDS AND ACCESS

(A) Examination of Statements. The Client shall examine each statement sent by
the Custodian and notify the Custodian in writing within ninety (90) days of the
date of such statement of any discrepancy between Instructions given by the
Client and the position shown on the statement and of any other errors known to
the Client. Absent such notification, the Custodian’s liability for any loss or
damage in regard to such discrepancy or errors shall not accrue beyond such
ninety (90) days.

(B) Access to Records. The Custodian shall allow the Client and its independent
public accountants, agents or regulators reasonable access to the records of the
Custodian relating to Securities or Cash as is required by the Client in
connection with an examination of the books and records pertaining to the
affairs of the Client and will seek to obtain such access from each subcustodian
and Clearance System.

17. INFORMATION

The Custodian will treat information related to the Client as confidential but,
unless prohibited by law, the Client authorises the transfer or disclosure of
any information relating to the Client to and between the branches,
subsidiaries, representative offices, affiliates and agents of the Custodian and
third parties selected by any of them, wherever situated, for confidential use
in connection with the provision of services to the Client (including for data
processing, statistical and risk analysis purposes), and further acknowledges
that any such branch, subsidiary, representative office, affiliate, agent or
third party may transfer or disclose any such information as required by any
law, court, regulator or legal process.

The Client will treat the terms of this Agreement, including any Fee Schedule,
as confidential, however, the Client may transfer or disclose any such
information as required by any law, court, regulator or legal process.

18. ADVERTISING

Neither the Client nor the Custodian shall display the name, trade mark or
service mark of the other without the prior written approval of the other, nor
will the Client display that of Citigroup, Inc. or any subsidiary of Citigroup,
Inc. without prior written approval from Citigroup, Inc. or the subsidiary
concerned. The Client shall not advertise or promote any service provided by the
Custodian without the Custodian’s prior written consent.

19. TERMINATION

(A) Date of Termination. Any party may terminate this Agreement in whole or as
between itself and the other parties hereto by giving not less than sixty
(60) days’ prior written notice to such other parties.

(B) Effect on Property. The Custodian shall deliver the Securities and Cash as
instructed by the Client. If by the termination date the Client has not given
instructions to deliver any Securities or Cash, the Custodian will continue to
safekeep such Securities and/or Cash until the Client provides instructions to
effect a free delivery of such. However, the Custodian will provide no other
services as regard to any such Securities except to collect and hold any cash
distributions. Notwithstanding termination of this Agreement or any Instruction,
the Custodian may retain sufficient Securities or Cash to close out or complete
any transaction that the Custodian will be required to settle on the Client’s
behalf.

 

12



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

(C) Surviving Terms. The rights and obligations contained in Sections 7, 10, 12,
13, 17, 18 and 20 of this Agreement shall survive the termination of this
Agreement.

20. GOVERNING LAW AND JURISDICTION

(A) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the laws of conflicts) of the country
which the Custodian is located and performs its obligations hereunder

(B) Jurisdiction. The courts located in the county of New York, the State of New
York shall have non-exclusive jurisdiction to hear any disputes arising out of
or in connection with this Agreement, and the parties irrevocably submit to the
jurisdiction of such courts.

(C) Venue. Each party hereto waives any objection it may have at any time, to
the laying of venue of any actions or proceedings brought in any court specified
in Section 20(B) hereof, waives any claim that such actions or proceedings have
been brought in an inconvenient forum and further waives the right to object
that such court does not have jurisdiction over such party.

(D) Sovereign Immunity. The Client and the Custodian each irrevocably waives,
with respect to itself and its revenues and assets, all immunity on the grounds
of sovereignty or similar grounds in respect of its obligations under this
Agreement.

21. MISCELLANEOUS

(A) Entire Agreement; Amendments. This Agreement consists exclusively of this
document together with the schedules. The Custodian may notify the Client of
terms which are applicable to the provision of services in the location of a
particular office and such terms shall be contained in a schedule and shall
supplement this Agreement in relation to that office. In case of inconsistency
with the rest of this Agreement, such terms shall prevail in relation to that
office.

Except as specified in this Agreement, this Agreement may only be modified by
written agreement of the Client and the Custodian.

(B) Severability. If any provision of this Agreement is or becomes illegal,
invalid or unenforceable under any applicable law, the remaining provisions
shall remain in full force and effect (as shall that provision under any other
law).

(C) Waiver of Rights. No failure or delay of the Client or the Custodian in
exercising any right or remedy under this Agreement shall constitute a waiver of
that right. Any waiver of any right will be limited to the specific instance.
The exclusion or omission of any provision or term from this Agreement shall not
be deemed to be a waiver of any right or remedy the Client or the Custodian may
have under applicable law.

(D) Recordings. The Client and the Custodian consent to telephonic or electronic
recordings for security and quality of service purposes and agree that either
may produce telephonic or electronic recordings or computer records as evidence
in any proceedings brought in connection with this Agreement.

(E) Further Information. The Client agrees to execute further documents and
provide materials and information as may be reasonably requested by the
Custodian to enable it to perform its duties and obligations under this
Agreement.

(F) Assignment. No party may assign or transfer any of its rights or obligations
under this Agreement without the other’s prior written consent, which consent
will not be unreasonably withheld or delayed; provided that the Custodian may
make such assignment or transfer to a branch, subsidiary or affiliate if it does
not materially affect the provision of services to the Client.

 

13



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

(G) Headings. Titles to Sections of this Agreement are included for convenience
of reference only and shall be disregarded in construing the language contained
in this Agreement.

(H) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

{Signatures to follow}

 

14



--------------------------------------------------------------------------------

LOGO [g681399g73y52.jpg]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized.

 

CITIBANK, N.A.   SOLAR CAPITAL LTD and SOLAR SENIOR CAPITAL LTD, By:  

 

  By:  

 

Name:  

 

  Name:  

 

Title:  

 

  Title:  

 

 

15